 


116 HR 5226 IH: Funding Deadline Enforcement Act
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS1st Session 
H. R. 5226 
IN THE HOUSE OF REPRESENTATIVES 
 
November 21, 2019 
Mr. Cunningham introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prohibit the use of official funds for travel by Members of Congress during a fiscal year until each of the regular appropriations bills for such fiscal year have been enacted into law, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Funding Deadline Enforcement Act.   2.Prohibiting Member official travel until all appropriations bills enacted (a)ProhibitionIf, by the first day of a fiscal year, each of the regular appropriation bills for such fiscal year has not been enacted into law, no appropriated funds, including official funds of the House of Representatives, official funds of the Senate, or funds available under any Federal law, rule, or regulation, may be used to pay for the costs of travel by a Member of Congress until each such bill is enacted into law. 
(b)Exceptions 
(1)Travel by Member to Washington Metropolitan AreaSubsection (a) does not apply with respect to travel by a Member of Congress to the Washington Metropolitan Area. (2)EmergencySubsection (a) shall not apply with respect to travel by a Member of Congress in response to an emergency, as determined— 
(A)by the Speaker of the House of Representatives (with the concurrence of the minority leader of the House of Representatives), in the case of a Representative in, or Delegate or Resident Commissioner to, the Congress; or (B)by the majority leader of the Senate (with the concurrence of the minority leader of the Senate), in the case of a Senator. 
(c)DefinitionsIn this section— (1)the term Member of Congress means a Senator or Representative in, or Delegate or Resident Commissioner to, the Congress;   
(2)the term regular appropriation bill means any annual appropriation bill which, with respect to the Congress involved, is under the jurisdiction of a single subcommittee of the Committee on Appropriations of the House of Representatives (pursuant to the Rules of the House of Representatives for that Congress) and a single subcommittee of the Committee on Appropriations of the Senate (pursuant to the Standing Rules of the Senate); and (3)the term Washington Metropolitan Area means the District of Columbia, the Counties of Montgomery and Prince Georges in Maryland, and the Counties of Arlington, Fairfax, Loudon, and Prince William and the Cities of Alexandria and Falls Church in Virginia. 
(d)Effective dateThis section shall apply with respect to travel taken by a Member of Congress on or after the date of the enactment of this Act. 3.Restrictions on adjournment by House (a)Prohibiting adjournment for more than 12 hours; mandatory daily vote on approval of JournalRule XV of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 

Restrictions upon failure to enact regular appropriation bills8. 
(a)If, by the first day of a fiscal year, each of the regular appropriation bills for such fiscal year has not been enacted into law, until each such bill is enacted into law— (1)it shall not be in order for the House to stand adjourned for a period of more than 12 hours; and 
(2)on each legislative day, the Speaker shall call for a recorded vote on the approval of the Journal of the last day’s proceedings. (b)In this clause, the term regular appropriation bill means any annual appropriation bill which is under the jurisdiction of a single subcommittee of the Committee on Appropriations. . 
(b)Exercise of rulemaking powersThe provisions of this section are enacted— (1)as an exercise of the rulemaking power of the House of Representatives, and as such they shall be considered as part of the rules of the House, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and 
(2)with full recognition of the constitutional right of the House of Representatives to change such rules (so far as relating to the House) at any time, in the same manner, and to the same extent as in the case of any other rule of the House.  